EXHIBIT MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1/A of EVCarCo, Inc. (A Development Stage Company) of our report dated March 30, 2009 (except as to Note 8 to the financial statements the date is April 29, 2009) on our audit of the financial statements of EVCarCo, Inc. as of December 31, 2008, and the related statements of operations, stockholders’ equity and cash flows for the period from inception on October 14, 2008 through December 31, /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada May 15, 6490 West Desert Inn Road,
